

Exhibit 10(b)(iv)


 
 
 
Notice of Grant of Stock Options and Option Agreement (Executive)
Digi International Inc.
ID:  41-1532464
9350 Excelsior Blvd., Suite 700
Hopkins, MN 55343
[Optionee]
[Address]
[City, State, County, Zip Code]
Option Number:
Plan: 2020 Omnibus Incentive Plan
ID:



Effective [date], Digi International Inc. (the “Company”), pursuant to its 2020
Omnibus Incentive Plan (the “Plan”), hereby grants to you, the Participant named
below, an Award of a Non-Statutory Stock Option to buy [number of shares] shares
of common stock of the Company at an exercise price of $[       ] per share. The
terms and conditions of this Award are set forth in this Stock Option Award
Agreement (the “Agreement”), consisting of this cover page and the Terms and
Conditions on the following pages, and in the Plan document, which has been
provided to you. To the extent any capitalized term used in this Agreement is
not defined, it shall have the meaning assigned to it in the Plan as it
currently exists or as it is amended in the future.


The total option price of the shares granted is $[aggregate exercise price]


Shares in each period will become fully vested on the date shown.
 
 
 
 
 
 
 
Shares
 
Vest Type
 
Full Vest
 
Expiration
 
 
 
 
 
 
 
By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document.  You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your right to purchase shares of the
Company’s common stock pursuant to this Option.
_______________________________________________


Digi International Inc.
 
__________________________________________


Date
_______________________________________________


[Optionee]
 
__________________________________________


Date




--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------






DIGI INTERNATIONAL INC.
2020 OMNIBUS INCENTIVE PLAN
Stock Option Award Agreement - Terms and Conditions


These are the terms and conditions applicable to the STOCK OPTION AWARD
AGREEMENT between Digi International Inc., a Delaware corporation (the
“Company”), and the participant (the “Participant”) listed on the cover page
hereof (the “Cover Page”) effective as of the date of award. The Cover Page
together with these terms and conditions of this Stock Option Award Agreement
constitute the “Stock Option Award Agreement.”
WHEREAS, the Company desires to carry out the purposes of its Digi International
Inc. 2020 Omnibus Incentive Plan as amended from time to time (the “Plan”), by
affording the Participant an opportunity to purchase Stock of the Company, par
value $.01 per share (the “Shares”), according to the terms set forth herein and
on the Cover Page;
NOW THEREFORE, the Company hereby awards this Option to the Participant under
the terms and conditions as follows:
1.    Award of Option. Subject to the terms of the Plan, the Company hereby
awards to the Participant the right and option (the “Option”) to purchase the
number of Shares specified on the Cover Page, on the terms and conditions
hereinafter set forth. The Option is not intended by the Company to be an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
2.    Purchase Price. The purchase price of each of the Shares subject to the
Option shall be the exercise price per share specified on the Cover Page, which
price has been specified in accordance with the Plan and shall not be less than
the Fair Market Value (as defined in paragraph 2.1(m) of the Plan) of a Share as
of the date of grant.
3.    Option Period.
(a)    Subject to the provisions of paragraphs 5(a), 6(a), 6(b) and 6(c) hereof,
the Option shall become exercisable as to the number of Shares and on the dates
specified in the exercise schedule on the Cover Page. The exercise schedule
shall be cumulative; thus, to the extent the Option has not already been
exercised and has not expired, terminated or been canceled, the Participant may
at any time, and from time to time, purchase all or any portion of the Shares
then purchasable under the exercise schedule.
(b)    The Option and all rights to purchase Shares thereunder shall cease on
the earliest of:
(i)    the expiration date specified on the Cover Page (which date shall not be
more than seven years after the date of grant);
(ii)    the expiration of the period after the termination of the Participant’s
employment (as defined in paragraph 6.4 of the Plan) within which the Option is
exercisable as specified in paragraph 5(a); or
(iii)    the date, if any, fixed for cancellation pursuant to paragraph 6(b)
hereof.





--------------------------------------------------------------------------------




Notwithstanding any other provision in this Agreement, in no event may anyone
exercise the Option, in whole or in part, after its original expiration date.
4.    Manner of Exercising Option. Subject to the terms and conditions of this
Agreement, the Option may be exercised online with E*Trade at
www.etrade.com/stockplans or by such other means as the Committee shall approve.
In accordance with present practice, when your Option is awarded, a letter or
email will be sent to you from E*Trade with instructions on how to activate your
account with E*Trade so that you can view and exercise your Option online. If
you are a director or officer of the Company, then you must contact E*Trade
Executive Support at 1-800-775-2793 in order to exercise your Option.
5.    Exercisability of Option After Termination of Employment.
(a)    During the lifetime of the Participant, the Option may be exercised only
while the Participant is employed (as defined in paragraph 5 of the Plan) by the
Company or a parent or subsidiary thereof, and only if the Participant has been
continuously so employed since the date of this Agreement, except that:
(i)    if the Participant is not a Non-Employee Director (as defined in
paragraph 2.1(r) of the Plan), the Option shall continue to be exercisable for
three months after termination of the Participant’s employment for any reason
other than death, disability or cause, but only to the extent that the Option
was exercisable immediately prior to the Participant’s termination of
employment;
(ii)    if the Participant is not a Non-Employee Director, in the event the
Participant’s employment terminates because the Participant is disabled (within
the meaning of Section 22(e)(3) of the Code), the Participant or his or her
legal representative may exercise the Option (to the extent specified in
paragraph 6(a) of this Agreement) within one year after the termination of the
Participant’s employment because of such disability;
(iii)    if the Participant is not a Non-Employee Director and if the
Participant dies while employed, or within three months after his or her
termination of employment, the heirs or legatees of the Participant’s estate or
the person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option (to the extent specified in paragraph 6(a))
of this Agreement within one year after the death of the Participant;
(iv)    if the Participant is a Non-Employee Director, the Option shall continue
to be exercisable after the Participant’s employment ends for the remaining term
of the Option, but shall be exercisable only to the extent that the Option was
exercisable immediately prior to the end of Participant’s employment, except
that if the Participant’s employment ends because of death or disability, or the
Participant dies within three months of his or her employment ending, the
Option, whether or not previously exercisable, shall become exercisable to the
extent specified in paragraph 6(a) of this Agreement and shall continue to be
exercisable after the Participant’s employment ends for the remaining term of
the Option;
(v)    if the Participant’s employment terminates due to cause (as defined in
paragraph 20.1 of the Plan), the Option and all rights of the Participant
hereunder shall terminate immediately; and





--------------------------------------------------------------------------------




(vi)    if the Participant’s employment terminates after a declaration pursuant
to paragraph 6(b) of this Agreement, the Participant may exercise the Option at
any time permitted by such declaration.
If, during the term of the Option, the Participant’s status changes to or from
that of a Non-Employee Director, the provisions of this paragraph 5(a) shall be
applied to the Participant based on the Participant’s status as of the date the
Option was awarded.
(b)    Neither the transfer of the Participant between any combination of the
Company and any Affiliate, nor a leave of absence awarded to the Participant and
approved by the Committee, shall be deemed a termination of employment.
6.    Acceleration of Option.
(a)    Disability or Death. If paragraph 5(a)(ii), 5(a)(iii) or the exception
clause of paragraph 5(a)(iv) of this Agreement is applicable, the Option,
whether or not previously exercisable, shall become immediately exercisable in
full if the Participant shall have been employed continuously by the Company or
an Affiliate between the date the Option was granted and the date of such
disability or, in the event of death, the date of such Participant’s death.
(b)    Dissolution, Liquidation, Merger. In the event of (i) a proposed merger
or consolidation of the Company with or into any other corporation, regardless
of whether the Company is the surviving corporation, unless appropriate
provision shall have been made for the protection of the Option by the
substitution, in lieu of the Option, of an option to purchase appropriate voting
stock (the “Survivor’s Stock”) of the corporation surviving any such merger or
consolidation or, if appropriate, the parent corporation of the Company or such
surviving corporation, or, alternatively, by the delivery of a number of shares
of the Survivor’s Stock that has a Fair Market Value as of the effective date of
such merger or consolidation equal to the product of (A) the excess of (x) the
Event Proceeds per Share (as hereinafter defined) covered by the Option as of
such effective date, over (y) the Option exercise price per Share, times (B) the
number of Shares covered by the Option, or (ii) the proposed dissolution or
liquidation of the Company (such merger, consolidation, dissolution or
liquidation being herein called an “Event”), the Committee shall declare, at
least ten days prior to the actual effective date of an Event, and provide
written notice to the Participant of the declaration, that the Option, whether
or not then exercisable, shall be canceled at the time of, or immediately prior
to the occurrence of, the Event (unless it shall have been exercised prior to
the occurrence of the Event) in exchange for payment to the Participant, within
ten days after the Event, of cash equal to the amount (if any), for each Share
covered by the canceled Option, by which the Event Proceeds per Share (as
hereinafter defined) exceeds the exercise price per Share covered by the Option.
At the time of the declaration provided for in the immediately preceding
sentence, the Option shall immediately become exercisable in full and the
Participant shall have the right, during the period preceding the time of
cancellation of the Option, to exercise the Option as to all or any part of the
Shares covered thereby. The Option, to the extent it shall not have been
exercised prior to the Event, shall be canceled at the time of, or immediately
prior to, the Event, as provided in the declaration, and this Plan shall
terminate at the time of such cancellation, subject to the payment obligations
of the Company provided in this paragraph 6(b). For purposes of this paragraph,
“Event Proceeds per Share” shall mean the cash plus the fair market value, as
determined in good faith by the Committee, of





--------------------------------------------------------------------------------




the non-cash consideration to be received per Share by the stockholders of the
Company upon the occurrence of the Event.
(c)    Change in Control and Employment Termination Event. The Option, whether
or not previously exercisable, shall become immediately exercisable in full upon
the occurrence of any “Change in Control” that occurs contemporaneously with, or
is followed within 12 months of the Change in Control by, an “Employment
Termination Event”.
A “Change in Control” will be deemed to have occurred upon the occurrence of
either of the following events:
(i)
any person, as defined in Sections 3(a)(9) and 13(d)(3) of the Securities
Exchange Act of 1934 (the “Exchange Act”), becomes the “beneficial owner” (as
defined in Rule 13d-3 promulgated pursuant to the Exchange Act), directly or
indirectly, of securities of the Company having 25% or more of the voting power
in the election of directors of the Company, excluding, however, Participant (or
a group of persons, including Participant, acting in concert); or



(ii)
the occurrence within any period, commencing immediately after an Annual Meeting
of Stockholders and continuing to and including the Annual Meeting of
Stockholders occurring on or about the third anniversary date of the
commencement of such period, of a change in the Board of Directors of the
Company with the result that the Incumbent Members (as defined below) do not
constitute a majority of the Company’s Board of Directors. The term “Incumbent
Members” shall mean the members of the Board on the date of the commencement of
such period, provided that any person becoming a director during such period
whose election or nomination for election was approved by a majority of the
directors who, on the date of such election or nomination for election,
comprised the Incumbent Members shall be considered one of the Incumbent Members
in respect of such period.



An “Employment Termination Event” will be deemed to have occurred upon either: a
termination by the Company without Cause or a termination for Good Reason.


For purposes of this subparagraph (c), “Cause” means only the following:
(i)
indictment or conviction of, or a plea of nolo contendere to, (A) any felony
(other than any felony arising out of negligence), or any misdemeanor involving
moral turpitude with respect to the Company, or (B) any crime or offense
involving dishonesty with respect to the Company;



(ii)
theft or embezzlement of Company property or commission of similar acts
involving dishonesty or moral turpitude;



(iii)
repeated material negligence in the performance of Participant’s duties after
the Participant has received written notice of the same;



(iv)
Participant’s failure to devote substantially all of his working time and
efforts during normal business hours to the Company’s business;








--------------------------------------------------------------------------------




(v)
knowing engagement in conduct that is materially injurious to the Company; or



(vi)
knowingly providing materially misleading information concerning the Company to
the Company’s Board of Directors, any governmental body or regulatory agency or
to any lender or other financing source or proposed financing source of the
Company.



For purposes of this subparagraph (c), “Good Reason” means the existence of one
or more of the following conditions without your consent, so long as you
provided written notice to the Company of the existence of the condition not
later than 90 days after the initial existence of the condition and the
condition has not been remedied within 30 after receipt of such notice:
(i)
the failure of the Company to pay any material amount due to Participant under a
prevailing Employment Agreement;



(ii)
a meaningful diminution, without Cause, as defined above, in the
responsibilities or job functions of the Participant unless approved by the
Participant;



(iii)
a material reduction in total compensation potential as defined by annual base
salary and cash compensation targets; or



(iv)
the relocation of Participant to an office location greater than 50 miles from
his/her office location at the time of a Change in Control.



7.    Limitation on Transfer. During the lifetime of the Participant, only the
Participant or his or her guardian or legal representative may exercise the
Option. The Participant shall not assign or transfer the Option otherwise than
by will or the laws of descent and distribution, and the Option shall not be
subject to pledge, hypothecation, execution, attachment or similar process. Any
attempt to assign, transfer, pledge, hypothecate or otherwise dispose of the
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon the Option, shall be null and void.
8.    Stockholder Rights Before Exercise. The Participant shall have none of the
rights of a stockholder of the Company with respect to any share subject to the
Option until the share is actually issued to him or her upon exercise of the
Option.
9.    Adjustment For Changes in Capitalization. The Option is subject to
adjustment for changes in capitalization as provided in paragraph 17 of the
Plan.
10.    Tax Withholding. The parties hereto recognize that the Company or a
parent or subsidiary thereof may be obligated to withhold federal and state
income taxes and social security or other taxes upon the Participant’s exercise
of the Option. The Participant agrees that, at the time he or she exercises the
Option, if the Company or a parent or subsidiary thereof is required to withhold
such taxes, he or she will promptly pay in cash upon demand to the Company,





--------------------------------------------------------------------------------




or the parent or subsidiary having such obligation, such amounts as shall be
necessary to satisfy such obligation; provided, however, that in lieu of all or
any part of such a cash payment, the Committee may, but shall not be required to
(or, in the case of an Participant who is a Non-Employee Director (as defined in
the Plan), the Committee shall) permit the Participant to elect to cover all or
any part of the required withholdings (up to the Participant’s minimum required
tax withholding rate) through a reduction of the number of Shares delivered to
the Participant or through a subsequent return to the Company of shares
delivered to the Participant.
11.    Interpretation. All decisions and interpretations made by the Committee
with regard to any question arising hereunder or under the Plan shall be binding
and conclusive upon the Company and the Participant. In the event that there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.
12.    Discontinuance of Employment. This Agreement shall not give the
Participant a right to continued employment with the Company or any parent or
subsidiary thereof, and the Company or any such parent or subsidiary thereof
employing the Participant may terminate his or her employment and otherwise deal
with the Participant without regard to the effect it may have upon him or her
under this Agreement.
13.    General. The Company shall at all times during the term of this Option
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Agreement. This Agreement shall be binding in
all respects on the Participant’s heirs, representatives, successors and
assigns. Agreement is entered into under the laws of the State of Minnesota and
shall be construed and interpreted thereunder.







